Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S59 109592.
In re claim 1, JP S59 109592 discloses a bicycle (1) comprising a frame assembly (11) having a head tube (4) and a fork (2) having a steerer tube (5) mounted for rotation in the head tube; wheels (3, 20) supporting the frame assembly; a component line (9) positioned at least partially in the head tube and between the head tube and the steerer tube as shown in Figure 3; and a protector (34) positioned in the head tube and separating the component line from the steerer tube as shown in Figure 3.  
In re claim 2, JP S59 109592 further discloses wherein the component line is out of contact with the steerer tube as shown in Figure 3.  
In re claim 3, JP S59 109592 further discloses wherein the protector is not coupled to the component line.  

In re claim 5, JP S59 109592 further discloses wherein the protector resists radial movement of the component line within the head tube as shown in Figure 3.  
In re claim 6, JP S59 109592 further discloses wherein the component line comprises a control cable, an electrical cable (for headlight 8), or a data cable.  
In re claim 7, JP S59 109592 further discloses wherein: the component line is positioned in a component line housing (outer casing of wire harness 9 as shown in Figure 4); and the protector separates the head tube and the component line housing from the steerer tube.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59 109592 in view of Calfee (US 9,615,472).
In re claim 15, JP S59 109592 discloses the bicycle of claim 1, but does not disclose wherein the protector comprises a retraction feature that facilitates removal of the protector from the head tube.  Calfee, however, does disclose a head tube insert (12) having a retraction feature (tool engagement recesses 42) that facilitates removal .
Allowable Subject Matter
Claims 8-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the protector includes a resilient sheet” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 16-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “protector configured to be positioned in a head tube of a bicycle between a steerer tube and a component line, the protector comprising a resilient sheet having an upper edge and a lower edge and at least one of: at least one first retraction feature adjacent to the upper edge; or at least one second retraction feature adjacent to the lower edge” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach bicycle stems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611